**** COUNTY COMMISSIONERS-CONTRACTING FOR AMBULANCE SERVICE ***** THE BOARD OF COUNTY COMMISSIONERS IS LIMITED IN CONTRACTING WITH A CITY FOR COUNTY-WIDE AMBULANCE SERVICE INSOFAR AS THE CONTRACT SHALL PROVIDE FOR THE CARRYING OF LIABILITY INSURANCE IN SUCH AMOUNT AS MAY BE FIXED AND PROVIDED FOR MINIMUM STANDARDS OF SERVICE AND EQUIPMENT. ADDITIONALLY THE BOARD OF COUNTY COMMISSIONERS MAY ENTER INTO SUCH CONTRACT ONLY IF PRIOR TO THE PASSAGE OF SECTION 371, THE BOARD HAD ATTEMPTED TO CONTRACT FOR SUCH SERVICE. TITLE 19 Ohio St. 1971 381 [19-381], PROVIDES FOR A COUNTY-WIDE POPULAR VOTE WHEN MAKING AN EXTRAORDINARY OUTLAY OF MONEY.  HOWEVER SINCE SECTION 371 AUTHORIZED THE COUNTY TO PARTICIPATE IN A CITY-COUNTY AMBULANCE SERVICE IT IS NOT AN EXTRAORDINARY OUTLAY OF MONEY AND MUST BE PROVIDED FOR UNDER THE GENERAL OPERATING BUDGET OF THE COUNTY FROM TAX LEVIED IN ACCORDANCE WITH ARTICLE X, 9 OF THE OKLAHOMA CONSTITUTION.  CITE: TITLE 19 Ohio St. 1971, 371 [19-371]; ARTICLE X, 9A; ARTICLE X, 10A.  (PAUL C. DUNCAN) ** ARTICLE X, SECTION 10(A) **